Citation Nr: 0327057	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of the regular aid and attendance of another 
person.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to May 1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this rating, the RO denied 
entitlement to special monthly pension by reason of being in 
need or aid and attendance.  Entitlement to nonservice-
connected pension was established in a May 1998 rating 
decision.  The effective date of the award was October 22, 
1997.  The Board notes that special monthly pension at the 
housebound rate had been approved previously in a November 
1999 rating decision.  The effective date of the award was 
August 13, 1998.  


REMAND

The veteran's last official aid and attendance examination 
was conducted in August 2001.  Since that time, the veteran 
has been hospitalized twice-the first time in June 2002 for 
psychiatric complaints and the second time in October 2002 
for a foot injury.  The records indicate that follow-up 
treatment was to be provided after hospital discharges.  As a 
consequence, reports of outpatient treatment since the June 
and October 2002 hospitalizations should be obtained, and the 
veteran should be afforded post-hospital examination to 
evaluate his current disability status.  

The veteran is advised a special increased rate of pension is 
payable to a veteran who needs regular aid and attendance.  
38 U.S.C.A. § 1521(d), (e) (West 2002); 38 C.F.R. § 
3.351(a)(1) (2003).  A veteran is in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of 


the visual field to 5 degrees or less; or whether the veteran 
is a patient in a nursing home because of mental or physical 
incapacity; or whether the veteran establishes a factual need 
for aid and attendance under the criteria set forth in 38 
C.F.R. § 3.352(a) (2003). 38 U.S.C.A. § 1502(b) (West 2002); 
38 C.F.R. § 3.351(b), (c) (2002).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances with the aid of another; 
inability to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination under this 
section.  For the purposes of this section, "bedridden" 
constitutes a condition which through its essential character 
actually requires that an individual remain in bed.  The fact 
that the veteran has voluntarily taken to bed or that a 
physician has prescribed bed rest for a lesser or greater 
portion of the day will not suffice.  It is only necessary 
that the evidence establish he is so helpless as to need 
regular aid and attendance not that there be a constant need.

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should obtain any additional 
reports of VA outpatient treatment 
provided to the veteran since June 2002.  
All evidence obtained should be 
associated with the veteran's claims 
folder.  

2.  The veteran should be afforded 
another VA aid and attendance examination 
in order to determine the current nature 
and severity of this medical and 
psychiatric conditions and their impact 
on his activities of daily 


living.  All indicated special studies 
should be accomplished.  The examiner 
should state where veteran is or is 
nearly blind, whether he able to keep 
himself clean and presentable, requires 
frequent adjustments of prosthetic 
device, is able to feed himself, protect 
himself from the hazards incident to his 
environment or is bedridden.  Finally, 
the examiner should state whether the 
veteran is so helpless as to require the 
aid and attendance of another person.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




